internal_revenue_service number release date index number -------------- ----------------------------------------------- ---------------- ----------------------------------- - department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 - plr-121838-03 date oct ------------ ------------- -----------------------------state legend llc -------------------------------------------------- date dear ------------------ this responds to your letter dated date requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to treat llc as an association for federal tax purposes and relief under sec_1362 of the internal_revenue_code facts according to the information submitted x was formed on date under state law x intended to elect to be treated as an association_taxable_as_a_corporation and to then elect to be treated as an s_corporation with both elections effective date however form_8832 entity classification election and the election to be treated as an s_corporation inadvertently were not timely filed law and analysis corporation under sec_301_7701-2 or an eligible sec_301_7701-3 provides that a business_entity that is not classified as a to elect to be classified other than as provided in sec_301_7701-3 an sec_301_7701-3 provides that unless a domestic eligible_entity elects plr-121838-03 entity can elect its classification for federal tax purposes a business_entity is an entity recognized for federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the code sec_301_7701-2 an eligible_entity with at least two members can elect either to be classified as an association and thus a corporation under sec_301_7701-2 or as a partnership otherwise the entity is a partnership if it has two or more members eligible_entity must file form_8832 with the designated service_center sec_301_7701-3 an election will be effective on the date specified on the form_8832 or on the date filed if no such date is specified the effective date specified on form_8832 cannot be more than days prior to the date the election is filed nor later than twelve months after the filing_date sec_301_7701-3 sec_301_9100-1 allows the commissioner to grant a reasonable extension of time for making a regulatory election under the rules set forth in sec_301_9100-2 and sec_301_9100-3 sec_301_9100-1 defines a regulatory election as an election having a due_date prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin elections sec_301_9100-3 provides extensions for time for making elections that do not meet the requirements of sec_301_9100-2 provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a treated as an s_corporation is made within the first two and one-half months of a corporation's taxable_year then that corporation will be treated as an s_corporation for the year in which the election was made if an election is made after the first two and one-half months of a corporation's taxable_year then the corporation will generally not be treated as an s_corporation until the following taxable_year sec_1362 provides that a small_business_corporation can elect to be sec_1362 provides when an s election becomes effective if an s election requests for relief under sec_301_9100-3 will be granted when the taxpayer sec_301_9100-2 provides automatic extensions of time for making certain sec_1362 provides that if no election is made pursuant to section based solely on the information submitted and the representations made we plr-121838-03 a or if the election is made after the date prescribed for making such an election and the secretary determines reasonable_cause existed for the failure to timely make the election then the secretary can treat such an election as timely made for that taxable_year and effective as of the first day of that taxable_year conclusion conclude that x has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 as a result x is granted an extension of time of days following the date of this letter for making the election to be treated as an association_taxable_as_a_corporation for federal tax purposes effective date x should make the election by filing form_8832 with the philadelphia service_center a copy of this letter should be attached to that form in addition based solely on the facts submitted and representations made and provided that x otherwise qualifies as a subchapter_s_corporation we conclude that x will be recognized as an s_corporation effective date an original form_2553 along with a copy of this letter must be forwarded to the relevant service_center within days from the date of this letter concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter provides that it may not be used or cited as precedent s heather c maloy enclosures heather c maloy associate chief_counsel passthroughs and special industries this ruling is directed only to the taxpayer requesting it sec_6110 except as expressly provided herein no opinion is expressed or implied sincerely plr-121838-03 copy of this letter copy for sec_6110 purposes
